Order entered October 3, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-22-00374-CV

                      LOCAL PUBLIC HOUSE, LLC, Appellant

                                          V.

                         CARLY PAGE SHOCKEY, Appellee

                    On Appeal from the 416th Judicial District Court
                                Collin County, Texas
                        Trial Court Cause No. 416-05120-2019

                                       ORDER

      Before the Court is appellant’s September 28, 2022 second unopposed motion

to extend time to file its brief. We GRANT the motion and extend the deadline to

November 14, 2022. We caution appellant that further extension requests will be

disfavored.


                                                 /s/   ROBERT BURNS
                                                       CHIEF JUSTICE